DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on November 29, 2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on May 24, 2021.
Claims 1 – 8 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on May 24, 2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Interpretation
Claim 6 recites that “a viscosity average degree of polymerization of a component dissolved in tetrahydrofuran…” This limitation is interpreted as consistent with the specification and as would be understood by one of ordinary skill in the art where the component dissolved is the soluble constituents of the crosslinked polyvinyl chloride-based resin.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites that the loss tangent values obtained by “the dynamic viscoelasticity measurement” are a specific range. This renders the claim indefinite because is it unclear if the values are intended to be measured under the same dynamic viscoelasticity measurement conditions in claim 1 or not. 
For examination purposes, the claims are interpreted to encompass any dynamic viscoelasticity measurement conditions.
Claim 3 recites that the fiber for artificial hair has a cross section shape selected from spectacles. This renders the claim indefinite because it is unclear what shape limitations are required by the claim language as glasses (i.e. spectacles) could be manufactured in a variety of shapes and this term does not appear to be a common term in the art. The explanation in the specification (Page 14, Line 25 – Page 15, Line 6 in the specification as filed) is seen as exemplary and does not appear to be a definition. Therefore, it would not be clear to one of ordinary skill in the art what the metes and bounds of the claim are. 
For purposes of examination, the claim is interpreted to encompass any combination of shapes.
Examiner recommends amending the claim to replace the word “spectacle” with the wording in the specification, i.e. “two circular or elliptical regions and a connecting region connecting the regions.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi (US20080139705A1).
As per claims 1 and 2, Adachi teaches:
A fiber formed of a polyvinyl chloride-based resin composition ([0001]: “The present invention relates to a polyvinyl chloride-based fiber that is excellent in touch, matte properties, and style changeability.) 
Regarding the dynamic viscoelasticity limitation of claims 1 and 2, Adachi appears silent with respect to the claimed properties. Table 1 of the instant specification suggests that the dynamic viscoelasticity is dependent on the ratio of polyvinyl chloride-based resin and crosslinked polyvinyl chloride-based resin. As Adachi in the Abstract teaches the same ratio of polyvinyl chloride-based resin and crosslinked polyvinyl chloride-based resin as claimed in claim 4, the property of dynamic viscoelasticity is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112. 	
The limitation “for artificial hair” is interpreted as an intended use limitation. Adachi teaches that the polyvinyl chloride-based fibers can be used as artificial hair (Abstract), therefore it is interpreted as reading on the claimed limitation. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.
As per claim 4, Adachi teaches:
Wherein the polyvinyl chloride-resin composition includes a non-crosslinked polyvinyl chloride-based resin and a crosslinked polyvinyl chloride-based resin and a content of the crosslinked polyvinyl chloride-based resin with respect to 100 parts by mass of the non-crosslinked polyvinyl chloride-based resin is 2 parts by mass or more and 15 parts by mass or less (Abstract: “A polyvinyl chloride-based fiber of the present invention is a fiber formed with a vinyl chloride resin composition that comprises (a) 100 parts by weight of vinyl chloride resin, and (b) 0.2 to 20 parts by weight of crosslinked vinyl chloride resin.” The vinyl chloride resin is interpreted as reading on the claimed non-crosslinked polyvinyl chloride-based resin.)
As per claim 5, Adachi teaches:
Wherein the non-crosslinked polyvinyl chloride-based resin has a viscosity average degree of polymerization of 450 or more and 1,700 or less ([0018]: “The viscosity average degree of polymerization of the vinyl chloride resin used in the present invention preferably is 450 or more, in order to achieve sufficient strength and sufficient thermal resistance as a fiber. Furthermore, in order to produce a fiber safely under proper nozzle pressure, the degree of polymerization preferably is 1800 or less.”)
As per claim 6, Adachi teaches:
Wherein in the crosslinked polyvinyl chloride-based resin, a viscosity average degree of polymerization of a component dissolved in tetrahydrofuran is 500 or more and 2,300 or less ([0022]: “In the present invention, a crosslinked vinyl chloride resin (b) is used in which the weight fraction of constituents that are insoluble in tetrahydrofuran (gel fraction) is 18 to 45 wt% and the viscosity average degree of polymerization of constituents that are soluble in tetrahydrofuran is 500 to 1800.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7, and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US20080139705A1) as applied to claims 1, 2 and 4 – 6 above.
As per claim 3, Adachi teaches:
Wherein a cross-section of the fiber for artificial hair has a shape selected from the group consisting of polygons, spectacles, and Y-shapes (Fig. 1 shows a cross-sectional view of a fiber with a six-leaved cross section and a five leaved cross-section, which is interpreted as reading on the claimed polygon limitation. 
    PNG
    media_image1.png
    530
    559
    media_image1.png
    Greyscale
. Additionally, in [0008], Adachi teaches that the cross-sectional shape comprises a combination of at least two of circles, which is interpreted as reading on the claimed spectacle limitation. Adachi also teaches a cross-sectional shape of the fibers with a combination of at least three ellipses ([0008]), which is interpreted as reading on the claimed Y-shape limitation.)
It would have been obvious to one of ordinary skill in the art to provide the fiber with the claimed cross-sectional shape, based on the desire to predictably practice the invention of Adachi and based on the totality of the teachings of Adachi. 
As per claims 7 and 8, Adachi teaches:
A head accessory product using the fiber for artificial hair (In [0063], Adachi teaches that the fibers were made into a wig, which is interpreted as reading on the claimed head accessory product.)
It would have been obvious to one of ordinary skill in the art to provide the fibers in a head accessory product as claimed, such as a wig, based on the desire to predictably practice the invention of Adachi and based on the totality of the teachings of Adachi.

In the event it is determined that the fibers of Adachi do not inherently have the claimed dynamic viscoelasticity:
Claims 1 - 8  are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US20080139705A1) in view of Fujiwara (JP2003328222A, using the provided machine translation).
As per claims 1 and 2, Adachi teaches:
A fiber formed of a polyvinyl chloride-based resin composition ([0001]: “The present invention relates to a polyvinyl chloride-based fiber that is excellent in touch, matte properties, and style changeability.) 
Adachi does not teach:
Wherein when the dynamic viscoelasticity is measured under the following conditions, the fiber for artificial hair has a value X1 of a loss tangent tanδ at 70°C of 0.06 or more and 0.12 or less, and has a peak in a temperature range of 90°C or higher and 110°C or lower
Wherein a value X2 of a loss tangent tanδ at 60°C obtained by the dynamic viscoelasticity measurement is 0.05 or more and 0.10 or less
Fujiwara teaches fibers for artificial hair (Abstract) comprising acrylonitrile and a vinyl chloride comonomer ([0008]).  Fujiwara teaches that devitrification of artificial hair is related to the tanδ value, with a smaller tanδ value corresponding to an increased resistance to devitrificiation ([0003 – 0004]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the variables to within the claimed ranges. One of ordinary skill would have been motivated based on the desire to provide an artificial hair with an increased resistance to devitrificiation as taught by Fujiwara ([0003 – 0004]). It has been held that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). 
The limitation “for artificial hair” is interpreted as an intended use limitation. Adachi teaches that the polyvinyl chloride-based fibers can be used as artificial hair (Abstract), therefore it is interpreted as reading on the claimed limitation. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.
As per claim 3, Adachi teaches:
Wherein a cross-section of the fiber for artificial hair has a shape selected from the group consisting of polygons, spectacles, and Y-shapes (Fig. 1 shows a cross-sectional view of a fiber with a six-leaved cross section and a five leaved cross-section, which is interpreted as reading on the claimed polygon limitation. 
    PNG
    media_image1.png
    530
    559
    media_image1.png
    Greyscale
. Additionally, in [0008], Adachi teaches that the cross-sectional shape comprises a combination of at least two of circles, which is interpreted as reading on the claimed spectacle limitation. Adachi also teaches a cross-sectional shape of the fibers with a combination of at least three ellipses ([0008]), which is interpreted as reading on the claimed Y-shape limitation.)
As per claim 4, Adachi teaches:
Wherein the polyvinyl chloride-resin composition includes a non-crosslinked polyvinyl chloride-based resin and a crosslinked polyvinyl chloride-based resin and a content of the crosslinked polyvinyl chloride-based resin with respect to 100 parts by mass of the non-crosslinked polyvinyl chloride-based resin is 2 parts by mass or more and 15 parts by mass or less (Abstract: “A polyvinyl chloride-based fiber of the present invention is a fiber formed with a vinyl chloride resin composition that comprises (a) 100 parts by weight of vinyl chloride resin, and (b) 0.2 to 20 parts by weight of crosslinked vinyl chloride resin.” The vinyl chloride resin is interpreted as reading on the claimed non-crosslinked polyvinyl chloride-based resin.)
As per claim 5, Adachi teaches:
Wherein the non-crosslinked polyvinyl chloride-based resin has a viscosity average degree of polymerization of 450 or more and 1,700 or less ([0018]: “The viscosity average degree of polymerization of the vinyl chloride resin used in the present invention preferably is 450 or more, in order to achieve sufficient strength and sufficient thermal resistance as a fiber. Furthermore, in order to produce a fiber safely under proper nozzle pressure, the degree of polymerization preferably is 1800 or less.”)
As per claim 6, Adachi teaches:
Wherein in the crosslinked polyvinyl chloride-based resin, a viscosity average degree of polymerization of a component dissolved in tetrahydrofuran is 500 or more and 2,300 or less ([0022]: “In the present invention, a crosslinked vinyl chloride resin (b) is used in which the weight fraction of constituents that are insoluble in tetrahydrofuran (gel fraction) is 18 to 45 wt% and the viscosity average degree of polymerization of constituents that are soluble in tetrahydrofuran is 500 to 1800.”)
As per claims 7 and 8, Adachi teaches:
A head accessory product using the fiber for artificial hair (In [0063], Adachi teaches that the fibers were made into a wig, which is interpreted as reading on the claimed head accessory product.)

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789